DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 8-10, filed March 11, 2022 with respect to Claims 12-15 have been fully considered and are persuasive.  The 35 USC §§ 112(a) and 112(b) rejections of Claims 12-15 have been withdrawn. 

3.	Applicant’s arguments, see page 10, filed March 11, 2022 with respect to Claims 1-2, 5-7, 10-13, and 16-18 have been fully considered and are persuasive.  The 35 USC § 103 rejection of Claims 1-2, 5-7, 10-13, and 16-18 have been withdrawn. 
4.	Applicant’s arguments, see page 11, filed March 11, 2022 with respect to Claims 1-2, 5-7, and 10-18 have been fully considered and are persuasive.  The Non-Statutory Double Patenting rejection of Claims 1-2, 5-7, 10-18 have been withdrawn. 

Allowable Subject Matter
5.	Claims 1-2 and 4-18 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a container supply device, system and method that includes the combination of, inter alia:
a guide that holds a stack of containers;
a first support/lower claw for supporting a first container located at the lowermost position of the stack, the first support being movable to advance towards the container stack and retreat from the container stack;
a second support/upper claw for supporting a second container located immediately above the first container, the second support being movable to advance towards the container stack and retreat from the container stack; and 
a separator/suction pad for removing the first container from the bottom of the stack when the second container is being supported by the second support and the first support has retreated; 
wherein
the second support includes a lower wall and an upper wall located above the lower wall, the upper and lower walls forming a recess between them to hold the second/second lowest container in the stack; and
the amount of protrusion of the upper wall when the second support is being advanced/retreated is larger than the amount of protrusion of the lower wall.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652